Citation Nr: 0932529	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  03-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for service-connected chronic tibial stress reaction.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent 
evaluation for bilateral chronic tibial stress reaction.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in December 2006.  A 
transcript of this proceeding is associated with the claims 
folder.

This case was previously before the Board in April 2007 at 
which time the claim was remanded for further development.  

The Veteran has also raised the issue of entitlement to a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 because of treatment for a service-connected condition 
requiring convalescence for right foot surgery on January 7, 
2002.  This issue, as discussed below, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records show that in January 
1990 he complained of bilateral shin pains after jumping from 
a truck.  This developed into a chronic problem and was 
diagnosed as chronic tibial stress reaction, bilateral.  He 
submitted a claim for service connection for a bilateral leg 
disorder in June 1990 and by rating decision dated in January 
1991 the RO granted service connection for chronic tibial 
stress reaction, bilateral, assigning a 10 percent disability 
rating effective April 30, 1990, the day of the Veteran's 
discharge from military service.  This 10 percent disability 
rating was continued by September 1991 and June 2000 rating 
decisions.  

Review of the record reflects that in November 2000, the 
Veteran had the callus and bony prominence of the right fifth 
metatarsal removed.  In December 2000 the Veteran submitted a 
claim for a temporary total evaluation under the provisions 
of 38 C.F.R. § 4.30 because of a November 27, 2000 surgery 
for removal of callus and bony prominence of the right 5th 
metatarsal.  By rating decision dated in January 2001 the RO 
granted a temporary 100 percent evaluation from November 27, 
2000 to January 1, 2001 for the above claimed right foot 
surgery.  

According to a March 2001 VA examination report, the examiner 
indicated that the Veteran has bilateral plantar fasciitis 
which is related to service-connected bilateral tibial stress 
reaction.  X-rays of the feet taken in May 2001 show evidence 
of pes planus with degenerative changes in the mid foot, 
bilaterally.  A June 2001 VA treatment record shows a 
diagnosis of post tibial tendonitis on the left.

On January 7, 2002, the Veteran underwent surgery to have a 
porokeratosis over the right fifth metatarsal base excised.  
Discharge instructions showed NWB (nonweightbearing) RLE 
(right lower extremity) for three weeks.    

On July 2002 VA examination of the feet, there was evidence 
of hyperkeratosis of the right foot, plantar aspect. There 
was no evidence of tibial torsion or pes planus. The veteran 
did not complain of plantar fasciitis. Later in the month, 
the veteran underwent a VA joints examination; diagnosis was 
status post tibia stress fracture with no residuals. There 
was no evidence of shin splints or plantar fasciitis.

During the December 2006 Travel Board hearing the Veteran 
testified that his current foot problems are related to his 
service-connected bilateral tibial stress reaction.  

As above, this claim was previously remanded by the Board in 
April 2007.  Specifically the Board found that another VA 
examination was necessary to determine whether the Veteran 
currently suffers from a bilateral leg disorder and whether 
there was a possible relationship between the Veteran's 
service-connected bilateral chronic tibial stress reaction 
and any nonservice-connected bilateral foot disorder to 
include plantar fasciitis or pes planus.

On June 2008 VA examination of the bones the examiner noted 
that there was no evidence of tibial stress reaction in 
either leg.  This examiner also recommended a podiatry 
examination for further details, as that was not the 
examiner's area of specialty, and as to the possibility of 
the current feet problem causing simulated pain in the lower 
anterior tibia area.     

On December 2008 and May 2009 VA examinations of the feet, 
both examiners diagnosed the Veteran with chronic flat foot 
deformity with residual plantar fasciitis, mild to moderate 
in severity.  With regard to whether there was any 
relationship between the Veteran's service-connected tibial 
stress reaction the December 2008 VA examiner wrote:  "I 
believe that this veteran's case of bilateral tibial stress 
reaction is at least as likely as not that the shin splints 
were aggravated by those conditions, particularly the pes 
planus or the bilateral tibial stress syndrome was aggravated 
by the pes planus deformity."  The December 2008 and opined 
that the Veteran's service-connected tibial stress fractures 
were aggravated by the pes planus deformity.  With regard to 
the same question the May 2009 VA examiner wrote:  "The 
veteran's case of bilateral tibial stress fractures is as 
least as likely as not that the shin splints were aggravated 
by the condition; particularly the pes planus or the 
bilateral tibial stress syndrome was aggravated by the pes 
planus deformity."  

The Board notes that it is unclear whether the December 2008 
and/or May 2009 VA examiners related the Veteran's service-
connected bilateral chronic tibial stress reaction to any 
nonservice-connected bilateral foot disorder to include 
plantar fasciitis or pes planus.  When a medical examination 
report is susceptible to multiple fair, but inconsistent, 
meanings, the Board must return the report to the examiner 
for clarification.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 50 (2008);  Daves v. Nicholson, 21 Vet. App. 46, 51 
(2007); 38 C.F.R. § 4.2 (2008).   

Given the foregoing, the Board finds that compliance with the 
April 2007 remand has not been accomplished.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board 
are not fully implemented, the Board itself errs in failing 
to insure compliance.  As such, the Board finds that this 
case is not ready for appellate review and must be remanded 
for further development.

The Board also notes that in the most recent supplemental 
statement of the case (SSOC), dated in July 2009, the RO 
characterized the issue currently on appeal as "Entitlement 
to a temporary total evaluation because of treatment for a 
service-connected condition requiring convalescence."  
However, this issue is currently not on appeal.  An appeal to 
the Board is initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished. In essence, the following sequence 
is required:  There must be a decision by the RO; the 
claimant must timely express disagreement with the decision; 
VA must respond by issuing a SOC; and finally the claimant, 
after receiving the SOC, must complete the process by stating 
his argument in a timely-filed substantive appeal. See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203.  Here, there has been no rating decision, NOD, SOC, 
or substantive appeal with regard to the issue of 
"Entitlement to a temporary total evaluation because of 
treatment for a service-connected condition requiring 
convalescence."  As such, the Board does not have 
jurisdiction of this issue and it has been referred to the RO 
for adjudication in the first instance.

Finally, as the most recent July 2009 SSOC improperly 
characterized the issue on appeal as entitlement to a 
temporary total evaluation, an SSOC on the issue currently 
before the Board has not been issued.  Accordingly, this 
appeal must be remanded to the RO so that the RO may consider 
the issue of entitlement to a disability rating greater than 
10 percent for service-connected chronic tibial stress 
reaction in light of the evidence received subsequent to the 
September 2006 SOC.  See generally See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003) (the Board may not consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver); 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Afford the December 2008 and March 
2009 VA examiners the opportunity to 
supplement their reports.   The examiners 
should again opine as to whether it is at 
least as likely as not that the Veteran's 
chronic flat foot deformity with residual 
plantar fasciitis, mild to moderate in 
severity is causally related to 
(proximately due to or aggravated by) the 
Veteran's service-connected bilateral 
chronic tibial stress reaction?  

Complete rationale for any opinions 
expressed should be provided.  If both 
the December 2008 or May 2009 VA 
examiners are unavailable or determine 
that another examination is needed, the 
AMC/RO should schedule the Veteran for a 
new VA examination and direct the new 
examiner to give his or her opinion 
regarding the above question. 

2.  After the development requested 
above has been completed to the extent 
possible, readjudicate the appellant's 
claim of entitlement to a disability 
rating greater than 10 percent for 
service-connected chronic tibial stress 
reaction.  The AMC/RO should 
specifically address whether service 
connection for chronic flat foot 
deformity with residual plantar 
fasciitis, mild to moderate in severity 
is warranted as secondary to the 
Veteran's service-connected bilateral 
chronic tibial stress reaction.  If any 
benefit sought continues to be denied, 
issue a supplemental statement of the 
case (SSOC).  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter s the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




